DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-39 are pending.
Claims 1, 12, 19 and 21 are currently amended.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-11, 21, 25, 29, 30, 34, 35 and 39 to a tobacco plant with a mutation, and SEQ ID NO: 1 and 7, and the method of mutagen treatment in the reply filed on October 25, 2021 is acknowledged.
Claims 1, 3-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 are drawn to the elected group and the elected species.
Claims 6, 9-10, 12-20, 22-24, 26-28, 31-33 and 36-38 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 3-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 dependent thereon, are indefinite in the recitation of “a mutation causing functional suppression”, given that while the term “functional suppression” is defined at page 30, as “a state in which the gene on a genome is not fulfilling its original function”, there is no indication of what the “original function” would be for any of the sequences recited in the claims, and including any sequences that have as little as 90% sequence identity to any of the SEQ ID numbers or and sequences that would hybridize under stringent conditions thereto.  
In addition, it cannot be determined what would constitute a mutation that causes functional suppression of any of the recited genes, as there is no indication of what would constitute non-mutated genes and their function.  The claims do not establish polynucleotide sequences for non-mutated genes, so it can’t be determined what would be considered polynucleotide sequences for mutant genes for any of the sequences set forth in the claims, which encompass sequences having as little as 90% sequence identity to any of SEQ ID NO: 1-6 or that can hybridize to said sequences, wherein both mutant and non-mutant genes may be encompassed by this range of sequences.  It is noted that at pages 31-32 of the specification, it states that a mutation would be any change in a nucleotide or an amino acid sequence relative to the wild type.  However, the specification does not establish what the sequence of the wild type genes are.  Merely stating that is it a mutant because it’s not wild type does not establish the characteristics of either.  And the claims are further indefinite in the recitation of the phrase “functional suppression suppressing development of primary axillary buds”, since this is a relative term, yet there is no point of comparison for the suppression of development.  Therefore, a tobacco plant having a mutation causing functional suppression of at least two genes having a sequence identity of 90% or higher of SEQ ID Nos: 1-6 is not defined, and the metes and bounds of the claimed invention cannot be determined.  
Claims 2-5 are indefinite in the recitation of “wild type plant” given that the specification only defines “wild type” as a genome that does not have changes in nucleotide or amino acid sequences.  However, this does not establish what constitutes the sequence of the wild type genome.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Applicants’ arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims overcomes the rejection by reciting that the functional suppression causes a decrease in primary axillary buds.
The Examiner maintains that given that the language of the claims still does not set forth the difference between the mutated plant and the wild type plant for all of the reasons set forth above, the functional suppression cannot be established.
Applicants’ arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to define that the wild type plant is a variety identical to that of the claimed tobacco plant, but does not have the two mutations.
The Examiner maintains that given that it is still ambiguous regarding the sequence of the wild type plant, since it can have a sequence with as little as 95% sequence identity to each of the recited sequences, there is no way to determine if a plant would be the wild type plant or the mutant plant.  Applicants are making a circular argument that the mutant plant is one that differs from the wild type plant, but neither the mutant or the wild type are defined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-8, 11, 21, 25, 29, 30, 34-35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a tobacco plant in which a mutation causing functional suppression of at least two genes of the following genes (1) through (3) is introduced into a genome, wherein the genes are any of (a)-(k) or sequences that are at least 95% identical thereto, and wherein the functional suppression is the suppression of development of primary axillary buds.  The claims are drawn to a tobacco plant that has any of a multitude of possible mutations in two sequences that result in the suppression of development of primary axillary buds, yet the specification does not describe what would be considered a non-mutated plant, and the specification only discloses the plants identified in Figures 2 and 6 having particular mutations in LOM1, 2 and 3 genes that result in tobacco plants having suppressed primary axillary bud formation relative to a tobacco plant that does not have those particular gene mutations.   While the specification discloses that a mutant plant would have a change in nucleotide or amino acid sequence from the wild type gene (at pages 31-32), the wild type sequences are not described. The claims are drawn to a multitude of possible structures to confer the claimed functional characteristic of suppression of the development of primary axillary buds, yet only one combination of two mutant genes has been shown.  And the specification fails to disclose the particular structural feature that confers the claimed functional characteristic to describe the claimed genus.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicants argue that they have interpreted the rejection to only relate to the hybridization language in the claim, and that this language has now been deleted.
The Examiner maintains that the deletion of the hybridization language is not sufficient to overcome the rejection.  The rejection is maintained for the reasons set forth above.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662